Exhibit 10.1
 
AMENDMENT NO. 1
 
Dated as of April 25, 2013
 
to
 
CREDIT AGREEMENT
 
Dated as of May 5, 2011
 
THIS AMENDMENT NO. 1 (“Amendment”) is made as of April 25, 2013 by and among
Tennant Company (the “Company”), the subsidiaries of the Company listed on the
signature pages hereof (the “Subsidiary Guarantors”), the financial institutions
listed on the signature pages hereof and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), under that certain Credit
Agreement dated as of May 5, 2011 by and among the Company, the Foreign
Subsidiary Borrowers from time to time party thereto, the Lenders from time to
time party thereto and the Administrative Agent (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).  Capitalized
terms used herein and not otherwise defined herein shall have the respective
meanings given to them in the Credit Agreement.
 
WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to extend the maturity of and make certain amendments to the Credit
Agreement;
 
WHEREAS, the Subsidiary Guarantors have requested that the Lenders and the
Administrative Agent agree to make certain amendments to the Guaranty dated as
of May 5, 2011 among the Subsidiary Guarantors party thereto from time to time
and the Administrative Agent (as amended, supplemented or otherwise modified
from time to time, the “Subsidiary Guaranty”);
 
WHEREAS, the Lenders party hereto and the Administrative Agent have agreed to
such extension and amendments on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Subsidiary Guarantors, the Lenders party hereto and the Administrative Agent
have agreed to enter into this Amendment.
 
1.  Amendments to Credit Agreement.  Effective as of the Amendment No. 1
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:
 
(a) The definition of “Applicable Rate” appearing in Section 1.01 of the Credit
Agreement is amended to amend and restate the pricing grid appearing therein and
paragraph (iii) thereof in their entirety to read as set forth below,
respectively:
 

 
Leverage Ratio:
 
Facility Fee Rate
 
Eurocurrency
Spread
 
ABR Spread
Category 1:
< 1.25 to 1.00
0.20%
1.30%
0.30%

 
 
 

--------------------------------------------------------------------------------

 
Category 2:
> 1.25 to 1.00
but
< 2.00 to 1.00
0.25%
1.50%
0.50%
Category 3:
> 2.00 to 1.00 but
< 2.75 to 1.00
0.30%
1.70%
0.70%
Category 4:
> 2.75 to 1.00
0.35%
1.90%
0.90%



 
(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
from the Amendment No. 1 Effective Date until the Administrative Agent’s receipt
of the applicable Financials for the Company’s fiscal quarter ending on or about
March 31, 2013 (unless such Financials demonstrate that Category 2, 3 or 4
should have been applicable during such period, in which case such other
Category shall be deemed to be applicable during such period) and adjustments to
the Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
 
(b)  The definition of “Statutory Reserve Rate” appearing in Section 1.01 of the
Credit Agreement is amended to delete the phrase “Financial Services Authority”
appearing therein and to replace such phrase with “Financial Conduct Authority,
the Prudential Regulation Authority”.
 
(c)  Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the proper alphabetical order and, where applicable,
replace the corresponding previously existing definitions:
 
“Amendment No. 1 Effective Date” means April 25, 2013.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
“ECP” means an “Eligible Contract Participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC (collectively, and as now or hereafter in effect, the “ECP Rules”).
 
“ECP Rules” has the meaning assigned to such term in the definition of “ECP.”
 
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency for any Interest Period, the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page on such screen) at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period, as the rate for deposits in such Agreed Currency in the London interbank
market with a maturity comparable to such Interest Period.  In the event that
such rate does not appear on such page (or on any successor or substitute page),
the “LIBO Rate” shall be determined by reference to such other publicly
available service displaying interest rates applicable to deposits in such
Agreed Currency in the London interbank market as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which deposits in such Agreed Currency in reasonable market size and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period.
 
 
2

--------------------------------------------------------------------------------

 
“Maturity Date” means March 1, 2018.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person that constitutes an ECP and
can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Administrative Agent to give quotations for deposits in
the Agreed Currency of such Eurocurrency Borrowing for delivery on the first day
of such Interest Period.
 
(d)  Article X of the Credit Agreement is amended to add the following as new
paragraphs at the end thereof:
 
No Borrower hereunder shall be deemed to be a guarantor of any Swap Obligations
if such Borrower is not an ECP, to the extent that the providing of such
guaranty by such Borrower would violate the ECP Rules or any other applicable
law or regulation.  This paragraph shall not affect any guaranteed Secured
Obligations other than Swap Obligations, nor shall it affect the guaranteed
Secured Obligations of any Borrower who qualifies as an ECP.  If a Swap
Obligation arises under a master Swap Agreement governing more than one
transaction, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to transactions for which such Guarantee is or
becomes illegal.
 
Without in any way limiting the obligations of any Borrower under this Agreement
(including under this Article X) or the other Loan Documents, each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Borrower to honor all of its obligations under
this Article X in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this paragraph for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this paragraph, or otherwise under this Article X, as it
relates to such other Borrower, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this paragraph shall
remain in full force and effect until a discharge of such Qualified ECP
Guarantor’s obligations under this Article X in accordance with the terms
hereof.  Each Qualified ECP Guarantor intends that this paragraph constitute,
and this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Borrower for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
(e)  Schedule 2.02 to the Credit Agreement is amended and restated in its
entirety in the form of Schedule 2.02 attached hereto.
 
2.  Amendments to Subsidiary Guaranty.  Effective as of the Amendment No. 1
Effective Date, the Subsidiary Guaranty is hereby amended to add the following
as new Sections 24 and 25 thereto:
 
 
3

--------------------------------------------------------------------------------

 
SECTION 24.  Limitation on Guaranty of Certain Swap Obligations.  No Guarantor
hereunder shall be deemed to be a guarantor of any Swap Obligations if such
Guarantor is not an ECP, to the extent that the providing of such guaranty by
such Guarantor would violate the ECP Rules or any other applicable law or
regulation.  This paragraph shall not affect any Guaranteed Obligations of a
Guarantor other than Swap Obligations, nor shall it affect the Guaranteed
Obligations of any Guarantor who qualifies as an ECP.  If a Swap Obligation
arises under a master Swap Agreement governing more than one transaction, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to transactions for which such Guarantee is or becomes illegal.
 
SECTION 25.  Keepwell.  Without in any way limiting the obligations of any
Guarantor under this Guaranty (including under Section 3 hereof) or the other
Loan Documents, each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 25, or otherwise
under this Guaranty, as it relates to such other Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
3.  Conditions of Effectiveness.  The effectiveness of this Amendment (the
“Amendment No. 1 Effective Date”) is subject to the satisfaction of the
following conditions precedent:
 
(a)  The Administrative Agent shall have received counterparts of (i) this
Amendment duly executed by the Company, the Subsidiary Guarantors, the Lenders,
the Issuing Bank, the Swingline Lender, the Collateral Agent and the
Administrative Agent and (ii) the Consent and Reaffirmation attached hereto duly
executed by the Subsidiary Guarantors.
 
(b)  The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 1 Effective Date) of (a) Heidi M. Wilson, General Counsel of the Company and
(b) Dorsey & Whitney LLP, U.S. counsel to the Loan Parties, in each case,
covering such other matters relating to the Loan Parties, the Loan Documents and
this Amendment as the Administrative Agent shall reasonably request.  The
Company hereby requests such counsels to deliver such opinions.
 
(c)  The Administrative Agent shall have received (i) a certificate signed by
the President, a Vice President or a Financial Officer of the Company certifying
that, after giving effect to this Amendment, the Company is in compliance with
the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement and (ii) documents consistent with those delivered on the Effective
Date of the Credit Agreement as to the corporate power and authority of the
Company in respect of the Credit Agreement after giving effect to this
Amendment.
 
 
4

--------------------------------------------------------------------------------

 
(d)  The Company shall have paid to the Administrative Agent, for the account of
each Lender which delivers its executed signature page hereto by such time as is
requested by the Administrative Agent, an extension fee in an amount equal to
the amount previously disclosed to the Lenders.
 
(e)  The Company shall have paid all fees and expenses of the Administrative
Agent and its affiliates (including, to the extent invoiced, reasonable
attorneys’ fees and expenses) in connection with this Amendment and the other
Loan Documents.
 
4.  Representations and Warranties of the Company.  The Company hereby
represents and warrants as follows:
 
(a)  This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Company and are enforceable against
the Company in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
 
(b)  As of the date hereof and giving effect to the terms of this Amendment, (i)
no Default shall have occurred and be continuing and (ii) the representations
and warranties of the Company set forth in the Credit Agreement, as amended
hereby, are true and correct as of the date hereof in all material respects.
 
5.  Representations and Warranties of the Subsidiary Guarantors.  Each
Subsidiary Guarantor hereby represents and warrants as follows:
 
(a)  This Amendment and the Subsidiary Guaranty, as amended hereby, constitute
legal, valid and binding obligations of such Subsidiary Guarantor and are
enforceable against such Subsidiary Guarantor in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
(b)  As of the date hereof and giving effect to the terms of this Amendment, (i)
no default shall have occurred and be continuing under the Subsidiary Guaranty
and (ii) the representations and warranties of such Subsidiary Guarantor set
forth in the Subsidiary Guaranty, as amended hereby, are true and correct as of
the date hereof in all material respects.
 
6.  Reference to and Effect on the Credit Agreement and the Subsidiary Guaranty.
 
(a)  Upon the effectiveness hereof, each reference to the Credit Agreement and
the Subsidiary Guaranty in the Credit Agreement, the Subsidiary Guaranty or any
other Loan Document shall mean and be a reference to the Credit Agreement and
the Subsidiary Guaranty, as the case may be, as amended hereby.
 
(b)  Except as specifically amended above, the Credit Agreement, the Subsidiary
Guaranty and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Subsidiary Guaranty or any other documents,
 
 
5

--------------------------------------------------------------------------------

 
instruments and agreements executed and/or delivered in connection therewith.
 
7.  Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
 
8.  Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
9.  Counterparts.  This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.
 
[Signature Pages Follow]

 
6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 


TENNANT COMPANY,
as the Company




By:_____________________________________
Name:
Title:




TENNANT SALES AND SERVICE COMPANY,
as a Subsidiary Guarantor




By:_____________________________________
Name:
Title:




TENNANT HOLDINGS LLC,
as a Subsidiary Guarantor




By:_____________________________________
Name:
Title:


 
 
 
 
 
 
 
 
 

 
Signature Page to Amendment No. 1
Tennant Company
Credit Agreement dated May 5, 2011
 
 

--------------------------------------------------------------------------------

 



JPMORGAN CHASE BANK, N.A., individually as a Lender, as Swingline Lender, as
Issuing Bank, as Collateral Agent and as Administrative Agent



 
By:_____________________________________
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Signature Page to Amendment No. 1
Tennant Company
Credit Agreement dated May 5, 2011
 
 

--------------------------------------------------------------------------------

 

Name of Lender
 
_______________________________________
 

 
By:_____________________________________
Name:
Title:
 
 
For any Lender requiring a second signature line:
 
 
 
By:_____________________________________
Name:
Title:
 
 


 
 
 
 
 
 
 

 
 

Signature Page to Amendment No. 1
Tennant Company
Credit Agreement dated May 5, 2011
 
 

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION
 
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to (i) the Credit Agreement dated as of May 5, 2011 (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”) by and among Tennant Company (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the financial
institutions from time to time party thereto (the “Lenders”) and JPMorgan Chase
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and (ii) the Guaranty dated as of May 5, 2011 among the Subsidiary
Guarantors party thereto from time to time and the Administrative Agent (as
amended supplemented or otherwise modified from time to time, the “Subsidiary
Guaranty”), which Amendment No. 1 is dated as of April 25, 2013 (the
“Amendment”).  Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Credit
Agreement.   Without in any way establishing a course of dealing by the
Administrative Agent or any Lender, each of the undersigned consents to the
Amendment and reaffirms the terms and conditions of the Subsidiary Guaranty (as
amended by the Amendment) and any other Loan Document executed by it and
acknowledges and agrees that such agreements and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.  All references to the Credit Agreement and the Subsidiary Guaranty
contained in the above-referenced documents shall be a reference to the Credit
Agreement and the Subsidiary Guaranty, as the case may be, as so modified by the
Amendment and as the same may from time to time hereafter be amended, modified
or restated.
 
Dated:  April 25, 2013
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

TENNANT SALES AND SERVICE COMPANY
 
 
By:___________________________________
Name:
Title:
 
 
TENNANT HOLDINGS LLC
 
 
By:___________________________________
Name:
Title:

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Signature Page to Consent and Reaffirmation to Amendment No. 1
Tennant Company
Credit Agreement dated May 5, 2011
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.02
 
MANDATORY COST
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England, the
Financial Conduct Authority and/or the Prudential Regulation Authority (or, in
any case, any other authority which replaces all or any of its functions) or
(b) the requirements of the European Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

 
3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 
4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 
 
(a)
in relation to a Loan in Pounds Sterling:

 
AB + C(B - D) + E x 0.01  per cent. per annum
        100 - (A + C)
 
 
(b)
in relation to a Loan in any currency other than Pounds Sterling:

 
E x 0.01   per cent. per annum.
   300
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c)) payable for the relevant Interest Period
on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
 

--------------------------------------------------------------------------------

 
 
D
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England.

 
 
(b)
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

 
 
(c)
“Fees Rules” means the rules on periodic fees contained in the Financial Conduct
Authority's Fees Manual or, as applicable, the Prudential Regulation Authority's
Fees Manual or such other law or regulation as may be in force from time to time
in respect of the payment of fees for the acceptance of deposits.

 
 
(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate and transition costs payable to the Prudential Regulation
Authority).

 
 
(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 
 
(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

 
 
(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the relevant Fees Rules.

 
 
(h)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent.  will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Administrative Agent in respect of any period, each
Reference Bank shall, as soon as practicable after publication of the Fee
Tariffs for such period, supply to the Administrative Agent, the aggregate rate
of charge payable by that Reference Bank pursuant to the Fees Rules in respect
of the relevant period. The aggregate rate of charge, for this purpose, shall be
calculated by the relevant Reference Bank as being the sum of:

 
 
 

--------------------------------------------------------------------------------

 
 
(a)
the average of the Fee Tariffs applicable to that Reference Bank for the
relevant period under the Financial Conduct Authority's Fee Rules (expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank); and

 
 
(b)
the average of the Fee Tariffs applicable to that Reference Bank for the
relevant period under the Prudential Regulation Authority's Fee Rules (expressed
in pounds per £1,000,000 of the Tariff Base of that Reference Bank).

 
8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of its Facility Office; and

 
 
(b)
any other information that the Administrative Agent may reasonably require for
such purpose.

 
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 
10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

 
11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

 
13.
The Administrative Agent may from time to time, after consultation with the
Company and the relevant Lenders, determine and notify to all parties hereto any
amendments which are required to be made to this Schedule 2.02 in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Conduct Authority, the Prudential
Regulation Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 
 